Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on September 3rd, 2021 has been considered by the examiner. 

Response to Amendment
	The amendment filed October 13th, 2021 has been entered. 

Response to Arguments
Applicant’s arguments, see Page 7, Section III. A., filed October 13th, 2021, with respect to claims 1-11 and 14 have been fully considered and are persuasive.  The rejection of claims 1-11 and 14 has been withdrawn. 
Applicant’s arguments, see Page 8, Section III. C., filed October 13th, 2021, with respect to the rejection(s) of claim(s) 16-19 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang (US 2017/0045714).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2017/0045714).

    PNG
    media_image1.png
    726
    692
    media_image1.png
    Greyscale

Regarding claim 16, Huang discloses an optical imaging system (Fig. 19, Table 19) comprising: 
a first lens having a refractive power (Table 19, f1 is positive); 
a second lens having a refractive power (Table 19, f2 is negative); 
a third lens having a refractive power (Table 19, f3 is negative); 
a fourth lens having a positive refractive power (Table 19, f4 is positive); 
a fifth lens having a positive refractive power (Table 19, f5 is positive); 
a sixth lens having a refractive power (Table 19, f6 is positive); 
a seventh lens having a refractive power (Table 19, f7 is negative); and 
an eighth lens having a negative refractive power (Table 19, f8 is negative), 
wherein the first to eighth lenses are sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (as shown in Fig. 19), and 
wherein the optical imaging system satisfies 50 < (V5+V6+V7+V8)/4 ((V5+V6+V7+V8)/4 = 55.9), where V5 is an Abbe number of the fifth lens, V6 is an Abbe number of the sixth lens, V7 is an Abbe number of the seventh lens, and V8 is an Abbe number of the eighth lens (Table 19 discloses Abbe # for lens 5 through 8), and 
wherein a radius of curvature of an object-side surface of the second lens is greater than a radius of curvature of an image-side surface of the second lens (Table 19, surface 4 radius of curvature greater than surface 5 radius of curvature).

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious 
An optical imaging system comprising: a first lens having a positive refractive power … 
“wherein the optical imaging system satisfies 50 < (V5+V6+V7+V8)/4, where V5 is an Abbe number of the fifth lens, V6 is an Abbe number of the sixth lens, V7 is an Abbe number of the seventh lens, and V8 is an Abbe number of the eighth lens”.
Claims 2-12 and 14-15 are allowed for their dependency.
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein each of the first and third lenses has a positive refractive power, and each of the second and eighth lenses has a negative refractive power.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein each of the first to fourth lenses has a convex object-side surface and a concave image-side surface.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein each of the fifth, seventh, and eighth lenses has a concave object-side surface, the seventh lens has a convex image-side surface, and the eighth lens has a concave image-side surface.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical imaging system satisfies 1.0 < TTL/f1 < 1.4, where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane, f1 is a focal length of the first lens, and TTL and f1 are expressed in a same unit of measurement.
Specifically, with respect to claim 21, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the fifth lens has a convex image-side surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872
25 October 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872